Mr. Justice Dibell delivered the opinion of the court. 2. Forcible entry and detainer, § 79*—when lease to subsequent lessee is admissible in action by such lessee. Under clause 4 of section 2 of the Forcible Entry and Detainer Act (J. & A. If 5843), providing that the person entitled to the possession of lands may be restored thereto by suit under the act, where any lessee holds possession without right after determination of the lease by its own terms, the lessee of a subsequent lease of the lands is entitled to offer his lease in evidence to show his right of possession, in an action under such act. 3. Forcible entry and detainer, § 47*—when lessee of subsequent lease is a grantee. The lessee of a subsequent lease suing for possession of the lands, the lessee of a prior lease holding over after the expiration of the term according to his lease, is a grantee within the meaning of section 14 of the Landlord and Tenant Act (J. & A. 7052), providing that the assignee of the lessor shall have the same remedy for nonperformance of any agreement in the lease as his grantor or lessor might have had.